 Case 1:19-cv-00957-JTN-SJB ECF No. 19 filed 09/30/20 PageID.360 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 JOHN MORALEZ,

        Plaintiff,
                                                                     Case No. 1:19-cv-957
 v.
                                                                     HON. JANET T. NEFF
 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       On November 12, 2019, Plaintiff, proceeding pro se, initiated this action against the Equal

Employment Opportunity Commission (EEOC). The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation (R&R), recommending that the action be dismissed

upon initial screening pursuant to 28 U.S.C. § 1915(e)(2)(B). The matter is presently before the

Court on Plaintiff’s objections to the Report and Recommendation. Additionally, Plaintiff has

filed various motions. In accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the

Court has performed de novo consideration of those portions of the Report and Recommendation

to which objections have been made. The Court denies the objections, denies the motions, and

issues this Opinion and Order.

                                    I.      Objections

       Although Plaintiff sets forth a number of purported objections in two lengthy filings (ECF

Nos. 9 & 11), he presents no coherent, valid challenge to the Magistrate Judge’s analysis or

conclusion. Plaintiff appears to essentially object to the Magistrate Judge’s ultimate determination
 Case 1:19-cv-00957-JTN-SJB ECF No. 19 filed 09/30/20 PageID.361 Page 2 of 3




that the EEOC’s “alleged failure to provide Plaintiff with a Form 5 did not constitute an abuse of

discretion,” and thus, “Plaintiff has failed to demonstrate entitlement to mandamus” (R&R, ECF

No. 8 at PageID.62). Plaintiff references a previously filed case, No. 1:18-cv-634, to support his

position that “the Federal District Court must immediately grant the federal Plaintiff the

extraordinary mandamus prospective relief remedies” in part because “the Hon. Sally J. Berens’s

[on] December 19, 2019 stated Defendant EEOC Form 5 Form issuance ‘cited legal position’ is

directly contradicted by both this U.S. District Court and the U.S. Sixth Circuit Court of Appeals’

legal holdings in Williams v. CSX Transportation” (Pl. Obj., ECF No. 11 at PageID.146-149).

However, the Magistrate Judge properly set forth the steps, pursuant to Williams, for Plaintiff to

amend his discrimination charge without a Form 5 (R&R, ECF No. 8 at PageID.62; citing Williams

v. CSX Transp. Co., 643 F.3d 502, 509 (6th Cir. 2011)).

       Plaintiff also argues that the Magistrate Judge “is legally forbidden to enter any

‘dispositive’ order specifically regarding the pro se in forma pauperis Plaintiff’s December 26,

2019 ‘dispositive’ filed motion” (Pl. Obj., ECF No. 9 at PageID.65). Plaintiff’s objection appears

to be misplaced. The record does not reflect any such order.

       Plaintiff’s “objections” to the Report and Recommendation merely reiterate the citations

to authority and arguments Plaintiff originally presented in his motion (ECF No. 1), and fail to

demonstrate any factual or legal error in the Report and Recommendation. Therefore, the

objections are denied.

                                     II.     Motions

       Plaintiff has filed two Motions to serve the complaint (ECF Nos. 10 & 16) and two Motions

for Summary Judgment (ECF Nos. 12 & 14). In light of the denial of Plaintiff’s objections and




                                                2
 Case 1:19-cv-00957-JTN-SJB ECF No. 19 filed 09/30/20 PageID.362 Page 3 of 3




the Magistrate Judge’s recommendation to dismiss Plaintiff’s complaint, the motions are denied

as moot.

       Accordingly, this Court will deny the objections and adopt the Magistrate Judge’s Report

and Recommendation as the Opinion of this Court. Because this Opinion and Order resolves all

pending claims in this case, a Judgment will also be entered. See FED. R. CIV. P. 58. Further,

because this action was filed in forma pauperis, this Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3), as recommended by the Magistrate Judge, that an appeal of this decision would not

be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled

on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF Nos. 9 & 11) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 8) is APPROVED and ADOPTED

as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motions to serve the complaint (ECF Nos.

10 & 16) are DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff’s Motions for Summary Judgment (ECF Nos.

12 & 15) are DENIED as moot.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 30, 2020                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
